DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: DECONTAMINATION PROCEDURE USING A BIOFILTER TO RETAIN AND RECYCLE PARTICULATE MATTER FROM COMBUSTION FUMES.
Claim Objections
Claims 16 and 18-22 are objected to because of the following informalities:  
In claim 16, line 1, the recitation “A fume decontamination procedure connected to any combustion system” should read “A fume decontamination procedure in connection with any combustion system” or the like, given that a procedure, or method, is not a physical object that can be physically connected to another object. Claims 18-22 are similarly objected to.
In claim 16, lines 28-29, the recitation “which is supported or is self-supported” fails to limit the claim, because all possible embodiments of the vertical wall of vegetation are necessarily either supported or self-supported. Examiner notes that in order to serve as a limiting recitation, either claim 16 or a dependent claim would need to recite the vertical wall .
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 16 and 18-22 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 16, lines 11-12 recite “where the temperature is lowered to a temperature between 10 °C and 40 °C” which is indefinite, because it is unclear whether the temperature is hotter than the claimed range in the first place. Specifically, claim 16 lacks antecedent basis for the proposition that the smoke temperature is higher than 40 °C such that it is logically possible to be lowered to between 10-40 °C. Dependent claims 18-22 fail to cure the deficiency.
Claim 16, lines 19-21 recite “injecting the cooled smoke into an injection box thereby increasing a density of smoke within the injection box” which is indefinite, because it is unclear how or why merely injecting the cooled smoke into an injection box would result in increasing a density of the smoke within the injection box. For example, the specification explains that “the extractor (14) drives the gases to an injection box (16) that has a volume equivalent to one fourth of the cooler (9), and feeding at a constant speed increases the density of the air confined” (para. [0020]). This 
Claim 16, lines 24-26 recite “wherein transferring into the plenum increases the flow of the smoke by 140% relative to the flow of the smoke in the cooler (9)” which is indefinite, because it is unclear if the recitation is referring to a volume of the flow or a speed of the flow with regard to the 140% increase.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a) Determining the scope and contents of the prior art.
b) Ascertaining the differences between the prior art and the claims at issue.
c) Resolving the level of ordinary skill in the pertinent art.

Claims 16 and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Mall et al. (US 2012/0311991 A1), hereinafter Mall, in view of Graat (US 4,049,569 A) and Park et al. (US 2013/0227884 A1), hereinafter Park.
Regarding claim 16, Mall discloses a fume decontamination procedure connected to any combustion system of biomass and/or coal (para. [0018], regarding biomass gasification systems 10 and 12 that are configured to thermally convert biomass into a more useful gaseous form of fuel and, subsequently, to clean and cool the gaseous fuel produced via the thermal conversion process), CHARACTERIZED in that the fume decontamination procedure comprises the steps of: 
i) capturing smoke from the combustion system (para. [0027], regarding concurrent with the flow of the untreated producer gas mixture 70 through the outlet 68 of the gasifier 16, hot ash exits the gasifier 16 via an ash extraction system 74; fig. 1); 
ii) guiding the smoke at a constant speed through a regular section (para. [0026], regarding the untreated producer gas mixture 70 exits an outlet 68 of the biomass gasifier 16 at a temperature between approximately 600 and 1300 K, and is then directed through a conduit 72 for transmission to the cleaning and cooling subsystem 18; fig. 1); 
iii) cooling the smoke, wherein the smoke is distributed in a cooler having lower sections (para. [0031], regarding in the third scrubber 28, the producer gas may be cooled with chilled water 92 that flows into the third 
iv) injecting the cooled smoke into an injection box (para. [0032], regarding the cooled producer gas 93 flows through a conduit 94 to the blower 30; fig. 1) thereby increasing a density of smoke within the injection box (the density of the cooled producer gas 93 will naturally tend to increase as it is blown towards the filtering unit 34; fig. 1); 
v) transferring the smoke from the injection box through ducts (conduit 94; fig. 1) and into a plenum (the portion of the conduit which narrows and expands just upstream of the filtering unit 34, as shown in fig. 1); and 
vi) filtering the particulate material from the smoke through a biofilter (via biofilter 38; fig. 1), which is supported or is self-supported (inherent, given that the biofilter is necessarily supported or self-supported), wherein the smoke travels a contact surface with the biofilter (para. [0036], regarding the biofilter 38 may be any suitable filter that is at least partially made of a biomaterial and is further capable of separating particulate material above a predetermined size limit from a given mixture, which may contain solid, liquid, and/or gas components; fig. 1).

However, Graat is in the field of processing gases in combustion systems (abstract) and teaches where the temperature is lowered to a temperature between 10 °C and 40 °C (col. 5, lines 9-13, regarding it can be assumed that the inert gas is thereby adjusted to a temperature corresponding approximately to the temperature of the cooling water; thus, when using cooling water of about 20° C., a gas temperature of about 20° C. would be obtained).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the fume decontamination procedure of Mall such that the temperature is lowered to a temperature between 10 °C and 40 °C as taught by Graat in order to ensure that the fumes are at a low enough temperature in order to properly prepare the fumes for subsequent cleaning and processing (see Graat, col. 5, lines 16-22).
Furthermore, Mall teaches using a relatively narrower conduit 94 for transfer to the plenum, and the use of a narrower duct would necessarily increase the speed of the gas flow. Mall does not appear to specifically teach the ducts having a 1/10 cross section of the regular section, wherein transferring into the plenum increases the flow of the smoke by 140% relative to the flow of the smoke in the cooler. However, it would have been obvious to one having ordinary skill in the art at the time the invention was In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Additionally, Applicant fails to disclose any particular criticality regarding the ducts having a 1/10 cross section of the regular section, or increasing the flow of the smoke by 140%, compared to other comparable ratios.
Additionally, Park is in the field of vertical wall multi-filters (abstract) and teaches the biofilter being a vertical wall of vegetation (mounting wall 1 having plants P, as shown in fig. 1), the vegetation capturing and absorbing the filtered particulate material (para. [0142], regarding the air is purified by microorganisms as the microorganisms in the leaves and roots of the plants absorb and remove contaminants).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the fume decontamination procedure of Mall such that the biofilter being a vertical wall of vegetation, the vegetation capturing and absorbing the filtered particulate material as taught by Park in order to ensure effective absorption and removal of particulate material (see Park, para. [0142]).

Regarding claim 18, Mall as modified discloses the invention in claim 16, but does not appear to specifically disclose the invention CHARACTERIZED in that the vertical wall of vegetation has a particle filtration performance of greater than 90% reduction in particulates. 
In re Aller, 105 USPQ 233.

Regarding claim 19, Mall as modified discloses the invention in claim 16, but does not appear to specifically disclose the invention CHARACTERIZED in that injecting the cooled smoke includes regulating the flow of the smoke through an extractor that receives flow orders from an electronic flow regulator device.
However, Mall teaches that the “the blower 30 is operated to pull the producer gas 70, 75, 81, 87, and 94 from the biomass gasifier 16 through the gas cleaning and cooling subsystem 18” in para. [0032]. Likewise, as per the rejection of claim 17 above, Mall teaches an electronic control system coupled to the filter unit 34. Furthermore, electronic control of process equipment is well-known and conventionally performed in the art during regular operation. Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the fume decontamination procedure of Mall such that injecting the cooled smoke includes regulating the flow of the smoke through an extractor that receives flow orders from an 

Regarding claim 20, Mall as modified discloses the invention in claim 16, and further discloses the invention CHARACTERIZED in that (iii) cooling the smoke includes reducing the temperature of the smoke from 250 °C to 10 °C.
However, both Mall and Graat teach cooling hot combustion gas products (see Mall, para. [0031]; see Graat, col. 5, lines 9-13). Furthermore, Applicant has not disclosed any particular criticality with regard to a starting temperature of 250 °C (see paras. [0018] and [0020], or any particular criticality with regard to an ending temperature of 10 °C other than ensuring the fumes are biologically suitable (para. [0020]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to configure the invention such that cooling the smoke includes reducing the temperature of the smoke from 250 °C to 10 °C, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding claim 21, Mall as modified discloses the invention in claim 16, but does not appear to specifically disclose the invention CHARACTERIZED in that vi) filtering the smoke with the vertical wall of vegetation produces carbonic acid improving growth of the vertical wall of vegetation.
However, Mall teaches that the smoke includes combustible gases such as carbon monoxide and carbon dioxide (para. [0003]). Furthermore, in Mall as modified by 

Regarding claim 22, Mall as modified discloses the invention in claim 16, but does not appear to specifically disclose the invention CHARACTERIZED in that capturing smoke includes capturing smoke in a range of 216 to 512 m3/h and filtering particular material includes the vertical wall of vegetation having a volume in a range of 0.55 to 1.32 m3 and an efficiency over 90% of particulate material is removed.
However, Applicant does not appear to teach any particular criticality for capturing smoke in a range of 216 to 512 m3/h other than matching up the volumetric flow rate with the desired size of vertical wall of vegetation (para. [0065]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention 3/h, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Furthermore, Applicant does not appear to teach any particular criticality for the vertical wall of vegetation having a volume in a range of 0.55 to 1.32 m3 other than matching up the volumetric flow rate with the desired size of vertical wall of vegetation (para. [0065]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made for the vertical wall of vegetation having a volume in a range of 0.55 to 1.32 m3, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Additionally, Applicant fails to disclose any particular criticality for a particle filtration performance of greater than 90% reduction in particulates as compared to other similar ranges, other than merely being a desirable performance goal (see Applicant’s specification, paras. [0062-0065]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to configure the invention such that the vertical wall of vegetation has an efficiency over 90% of particulate material is removed, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.	
Response to Arguments
Applicant’s arguments filed on March 8, 2021, with respect to the rejection of claim 21 under §112(a) (Remarks, p. 8) have been considered, and the rejection has been withdrawn in light of the amendments to the claim.
Applicant argues (Remarks, p. 8) that the rejections of claims 16 and 18-21 under §112(b) should be withdrawn in light of the amendments to the claims. Examiner notes that while the previous §112(b) rejections are withdrawn as currently being moot in light of amendments to the claims, new 112(b) rejections have been made with respect to the amended claims, as detailed hereinabove.
Applicant’s arguments (Remarks, p. 9) with respect to the rejection of claims 16, 19, and 20 under §103 over Mall in view of Graat have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments (Remarks, p. 9) with respect to the rejection of claim 18 under §103 in further view of Moroni have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADY W FRAZIER whose telephone number is (469)295-9263.  The examiner can normally be reached on Monday-Friday 8:00am-4:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/BRADY W FRAZIER/Examiner, Art Unit 3647